Citation Nr: 0112684
Decision Date: 05/04/01	Archive Date: 07/18/01

DOCKET NO. 96-14 044        DATE MAY 04, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

THE ISSUE

Entitlement to an increased rating for schizophrenia, currently
evaluated at 30 percent. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD 

N. Pflanz, Associate Counsel 

INTRODUCTION 

The veteran had active service from April 1967 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of a June 1998 rating decision of the Seattle, Washington,
Department of Veterans Affairs (VA) Regional Office (RO). In that
rating decision, the RO denied the veteran's claim for an
evaluation in excess of 30 percent for schizophrenia.

FINDING OF FACT

The veteran failed to report for a VA examination. Good cause is
not shown.

CONCLUSION OF LAW

The claim for an increased evaluation for schizophrenia is denied.
38 C.F.R. 3.655 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to submit to
a VA examination if he is applying for, or in receipt of, VA
compensation or pension benefits. See Dusek v. Derwinski, 2 Vet.
App. 519 (1992). Where entitlement to a benefit cannot be
established or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to report for
such examination, an original compensation claim shall be
considered on the basis of the evidence of record. 38 C.F.R.
3.655(b) (2000). However, when an examination is scheduled in
conjunction with any other original claim, a reopened claim for a
benefit which was previously disallowed, or a claim for an
increased rating, the claim shall be denied. Ibid. (Emphasis
added.)

The record contains computer-generated information reflecting that
the veteran failed to contact the compensation and pension unit to
schedule appointments. Also several attempts to contact the veteran
failed. At this time, we are presented with a

2 -                                                               

veteran who has failed to report and who has not presented good
cause for his actions. Furthermore, because attempts to contact the
veteran have failed, remanding the case in order to inform him that
he could present good cause would serve no useful purpose.

If the appellant chooses to not show for an examination, while at
the same time pursuing a claim for VA benefits, that is his choice,
and he must bear any adverse consequences of such action. What is
clear is that VA has taken concerted efforts to assist the
appellant in the development and adjudication of his claim. Further
action without responses or assistance from the appellant
constitutes a waste of limited government resources. See e.g.,
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

ORDER

An increased evaluation for schizophrenia is denied.

H.N. SCHWARTZ
Member, Board of Veterans' Appeals

3 -



